PER CURIAM.
We have carefully reexamined the grounds urged by appellant, other than the ground relied on for reversal by a majority of the panel, Judge Smith dissenting, 293 F.2d 121 (1961), erroneously as the Supreme Court has held, 82 S.Ct. 1119 (1962). We find none sufficient to warrant reversal of the judgment entered on the jury verdict, Blue v. Pennsylvania R. Co., 301 F.2d 450 (2 Cir. 1962). Accordingly we affirm the judgment for $110,000 damages for personal injuries due to negligence or unseaworthiness and the judgment of $5,208 for past maintenance and cure, and direct a redetermination of future maintenance and cure consistent with the opinion of this Court, affirmed in that respect by the Supreme Court.